Citation Nr: 9903355	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
surgery for leiomyosarcoma of the duodenum to include 
hypoglycemia, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for 
osteochondritis dissecans of the right elbow, currently rated 
as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for varicose 
veins of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had active service from 
February 1968 to January 1972.  

The issue of entitlement to a compensable evaluation for 
varicose veins will be addressed in the remand portion of 
this decision.  

The Board notes that in September 1998, the RO apparently 
denied the veteran's claim of entitlement to service 
connection for an adjunct ulcer condition as secondary to the 
veteran's service-connected residuals of surgery for 
leiomyosarcoma of the duodenum to include hypoglycemia.  
Although this issue was added to a September 1998 
Supplemental Statement of the Case, the record on appeal does 
not include a Notice of Disagreement or Substantive Appeal 
concerning this issue.  The RO should ensure that the veteran 
is provided proper notice of this decision and information 
concerning his appellate rights.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues involving leiomyosarcoma and osteochondritis dissecans 
has been obtained.  

2.  The veteran's residuals of surgery for leiomyosarcoma of 
the duodenum to include hypoglycemia are manifested by dull 
pain in the lower part of the abdomen with radiation, 
recurring two to three times per week with two to three loose 
bowel movements daily.  

3.  There are no manifestations of active liver disease or 
pancreatitis productive of frequent attacks of abdominal pain 
confirmed by laboratory results and clinical studies, loss of 
normal body weight or other findings showing continuing 
pancreatic insufficiency between attacks.  

4.  The veteran's osteochondritis dissecans, right elbow, is 
productive of flexion and extension between 30 and 110 
degrees, with pain on terminal flexion and extension along 
with early degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of surgery for leiomyosarcoma of the duodenum 
to include hypoglycemia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1-4.14, 4.110-
4.113, 4.114, Diagnostic Codes 7343-7347 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for osteochondritis dissecans of the right elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

The veteran contends that the RO improperly failed to assign 
higher evaluations for his residuals of leiomyosarcoma and 
right elbow disability.  The veteran essentially contends 
that these service-connected disorders cause severe pain and 
functional limitation. 

I.  Residuals of Leiomyosarcoma of the Duodenum

The veteran has a history of leiomyosarcoma of the duodenum 
which required a partial pancreatectomy, partial 
duodenectomy, and right hemicolectomy in January 1982.  
Subsequent to an Agent Orange screening examination in 
January 1995, service connection was granted by a November 
1995 rating decision and a 30 percent evaluation was assigned 
under Diagnostic Codes 7343-7347.  The disability was 
characterized as residuals of leiomyosarcoma of the duodenum 
secondary to Agent Orange Exposure.  The effective date of 
that rating is October 18, 1994.  During the course of the 
instant appeal, hypoglycemia was included as a named 
residual.  

During the Agent Orange VA examination conducted in January 
1995, the veteran was noted to have the aforementioned 
history of leiomyosarcoma of the duodenum.  Complaints 
included occasional bright red blood in stools in the past, 
reportedly diagnosed as hemorrhoids, in addition to 
flatulence and abdominal cramps.  Abdomen and rectal 
examination was normal.  Heme occult test was negative.  
Laboratory tests were conducted but no abnormality was noted 
in the examination report.  The pertinent diagnoses were 
postoperative intestinal resection for duodenal 
leiomyosarcoma, duodenum, 1979, recovered, and related 
postoperative excision intra-abdominal, symptomatic.  

In January 1996, the veteran underwent an 
esophagogastroduodenoscopy with biopsy which revealed grade 
II erosive esophagitis with early esophageal stricture and 
hiatal hernia from 38-41 centimeters (cm.).  Also noted was 
normal gastric body, cardia and fundus and moderate 
gastritis.  Biopsy for H. pylori was conducted and mucosa was 
noted to be without irregularity throughout the stomach and 
duodenum extending down to the third portion of the duodenum.  
The evaluation was prompted by the veteran's complaints of 
increasing epigastric pain over a period of a few months as 
well as lower quadrant cramping without gross melena or 
hematochezia.  It was reported that a recent colonoscopy and 
abdominal CT scan were negative.  There was no history of 
hepatitis, jaundice or pancreatitis.  

VA outpatient treatment reports from 1995 and 1996 show 
occasional treatment for hemorrhoids and gastroesophageal 
reflux disease.  

During a VA general examination conducted in April 1996, the 
veteran reported that he had experienced recurrent 
hypoglycemic events since his surgery years ago, but noted 
that these were easily reversible with ingestion of 
carbohydrates.  His present complaint was recurrent fainting 
spells.  The examination was overwhelmingly negative.  CT 
scan showed no evidence of changes suggesting recurrence of 
leiomyosarcoma.  The diagnoses were status post op resection 
of duodenal leiomyosarcoma and presumably resultant 
hypoglycemia.  Laboratory results were obtained after the 
examination which resulted in no change in diagnosis.  

An April 1997 VA examination for alimentary appendages 
revealed complaints of abdominal pain in the lower parts of 
the abdomen which allegedly recurred about two to three times 
per week for the past 13 years.  There were no reported 
aggravating, precipitating or relieving factors but the pain 
subsided after a few minutes to an hour.  The veteran also 
reported two to three loose bowel movements per day for the 
past 10 years.  He denied fever, chills, nausea or vomiting, 
jaundice, hematemesis, or history of ascites or 
encephalopathy.  His weight was noted to be stable over the 
last year.  He reported occasional maroon colored stools.  
The veteran's reported medications included Prevacid, Ativan, 
Tylenol #3, Zoloft and Trazadone.  The examiner was asked to 
evaluate the veteran for liver disease.  Following 
examination and review of laboratory data, the examiner 
stated that there were no stigmata of liver disease.  He 
noted normal liver function tests and CT scan.  The examiner 
opined that the veteran's maroon colored stools were probably 
due to hemorrhoids.  Despite the negative findings, the 
examiner ordered CHEM 12 and SGPT tests.  There is no 
indication that these tests warranted a change in the 
examiner's assessment.  

The veteran's condition is evaluated under Diagnostic Codes 
7343-7347.  38 C.F.R. § 4.27 (1998)  Diagnostic Code 7343 
pertains to malignant growths, while 7347 pertains to 
pancreatitis.  Diagnostic Code 7343 provides that, following 
initial therapy, the disease will be rated on residuals 
provided that there is no recurrence or metastases.  As there 
is no recurrence of disease, the veteran's rating will be 
based on residuals.  Under Diagnostic Code 7347, a 30 percent 
evaluation is warranted for pancreatitis which is moderately 
severe, with at least four to seven typical attacks of 
abdominal pain per year with good remission between attacks.  
A 60 percent evaluation is warranted where there is 
pancreatitis with frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks.  Abdominal 
pain must be confirmed as resulting from pancreatitis by 
laboratory and clinical studies.  Under this Diagnostic Code, 
the minimum rating following total or partial pancreatectomy 
is 30 percent.  See 38 C.F.R. § 4.114, Diagnostic Codes 7343, 
7347 (1998).

When evaluating coexisting abdominal conditions, the Board is 
mindful that, pursuant to 38 C.F.R. § 4.113, there are 
diseases of the digestive system which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental rule against 
pyramiding as outlined in 38 C.F.R. § 4.14.  

Ratings under Diagnostic Codes pertaining to the digestive 
system, specifically, Codes 7301 to 7329, inclusive and 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation should be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114.  

The veteran has noted that manifestations of his disorder 
include frequent loose stools and abdominal pain.  However, 
the record does not show that he is suffering acute attacks 
of pancreatitis or that he is being treated for that 
condition.  Moreover, the veteran's weight has been stable, 
fluctuating between 195 pounds to 203 pounds, with a reported 
height of six feet.  There are no findings suggestive of 
weight loss with inability to regain weight.  See 38 C.F.R. 
§ 4.112.  Thus, although he has a history of pancreatic 
resection which supports a 30 percent evaluation, the 
evidence does not show recurrent attacks of pancreatitis 
necessary for an increased evaluation on this basis.  It is 
noted that none of the laboratory findings of record are 
cited by any of the medical examiners as evidence of 
pancreatitis.  Additional pertinent diagnostic codes have 
been considered.  However, in the absence of evidence of 
peritoneal adhesions (Diagnostic Code 7301) or weight loss, 
anemia, malnutrition characteristic of diseases such as 
duodenal ulcer or hypertrophic gastritis (Diagnostic Codes 
7305, 7307), severe symptoms associated with resection of the 
large intestine (Diagnostic Code 7329) or any other pertinent 
condition, there is no basis for assignment of an evaluation 
in excess of the currently assigned 30 percent under any 
other code provision.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 7301, 7305, 7307, 7329 (1998).  In sum, the 
aforementioned evidence does not show the requisite findings 
or symptoms necessary for an increased evaluation under any 
other Diagnostic Code.  

II.  Osteochondritis Dissecans of the Right Elbow

The veteran has a history of chronic right elbow pain which 
has been managed primarily with medication.  There has been 
no surgery.  Service connection was granted by a March 1972 
rating decision and a 20 percent evaluation was assigned.  
The initial 20 percent evaluation was reduced to 10 percent 
under Diagnostic Code 5206, by a May 1974 rating decision, 
and that rating has remained in effect to the present time.  

Recent VA outpatient treatment records show that the veteran 
has had intermittent treatment of his right elbow pain.  He 
has described the pain as dull and constant but prone to 
occasional sharp pain with movement.  During a VA examination 
conducted in January 1995 for evaluation of possible Agent 
Orange exposure, there were no complaints or findings of 
abnormality relating to the right upper extremity.  EMG of 
the extremity was normal.  During a VA examination for joints 
conducted in September 1995, the veteran reported a history 
of hyperextension injury in service with current pain and 
occasional locking.  Physical examination revealed no skin 
changes or swelling.  Range of motion was 20 degrees to 115 
degrees.  Supination and pronation were full.  Pain was 
observed to be anteromedial.  X-rays revealed a small loose 
body in the elbow joint along with early degenerative 
changes.  Noting the long history of this injury and 
resultant restricted motion with pain, the examiner opined 
that a surgical intervention may not produce much additional 
range of motion.  

During a VA orthopedic examination conducted in April 1997, 
the veteran reported locking of the elbow in flexion which 
took some time to work out.  He also noted constant aching 
and hurting.  Physical examination revealed point tenderness 
along the posteromedial aspect of the elbow, flexion and 
extension from 30 degrees to 110 degrees, 70 degrees 
supination and 75 degrees pronation  There was pain with 
terminal flexion and extension.  The impression was 
osteochondral defect with early degenerative changes of the 
right elbow.  The examiner opined that the loose body may 
have increased in size, resulting in increased symptoms.  CT 
scan revealed two loose bodies in the joint area along with 
degenerative changes.  

The record on appeal indicates that the veteran's right upper 
extremity is his major one.  The veteran's elbow condition 
has been evaluated under the Diagnostic Code 5206.  38 C.F.R. 
§ 4.71a (1998).  Under this provision, a 10 percent 
evaluation is warranted for limitation of flexion of the 
forearm to 100 degrees.  Flexion limited to 90 degrees 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1998).  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

As outlined above, the veteran has painful motion which was 
found by the RO to support a 10 percent evaluation.  However, 
there are no findings of limitation of motion that would 
satisfy the criteria for a 20 percent evaluation under the 
criteria of 5206.  His flexion has been noted as 115 degrees 
and 110 degrees on recent examinations.  

There are various diagnostic codes which must be reviewed in 
order to determine whether the veteran is entitled to an 
increased evaluation.  A 20 percent evaluation is warranted 
for limitation of extension to 75 degrees or for limitation 
of flexion to 100 degrees and extension to 45 degrees or for 
limitation of pronation lost beyond last quarter of arc.  
38 C.F.R. § 4.71a, Diagnostic Codes 5207, 5208, 5213 (1998).  
There are no findings of limitation of motion that would 
satisfy the criteria for a 20 percent evaluation under these 
other codes. 

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the elbow 
(Diagnostic Code 5205) or other impairment of the elbow, ulna 
or radius, (Diagnostic Codes 5209, 5210, 5211, 5212), there 
is no basis for assignment of an evaluation in excess of the 
currently assigned 10 percent under any other code provision.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 
5211, 5212 (1998).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by only minimal 
pathology.  There is almost full range of motion and an 
absence of muscle weakness.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination which would warrant a higher evaluation.  It 
has been well-documented that pain has been duly considered 
by the RO in its rating of the veteran's disability.  This is 
particularly apparent considering that the veteran's range of 
motion in the elbow actually failed to meet the criteria 
necessary for a 10 rating at both the 1995 and 1997 
examinations.

In sum, the aforementioned evidence does not show the degree 
limitation of motion or other findings necessary for an 
increased evaluation based on any Diagnostic Code.  

III. Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court of Veteran's Appeals (Court) in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  In the instant case, however, there has been no 
showing that the disabilities under consideration have caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or otherwise render 
impracticable the application of the regular schedular 
standards.  

The Board notes the relatively static nature of both of these 
long term disabilities.  The current manifestations of the 
elbow disability remain minimal.  Although the veteran 
alleges pain and functional limitations, the veteran can 
perform a fairly broad range of physical activity, as noted 
in a January 1995 mental evaluation wherein he reported 
enjoying activities such as hunting, skiing and winter 
sports.  The veteran's complaints relevant to his residuals 
of leiomyosarcoma have been carefully considered, but his 
current rating is recognition that the impairment creates a 
certain degree of functional impairment.  He has been 
employed for many years at a VA medical facility and he 
reported during recent examinations that he had lost one or 
two days per months due to abdominal pain.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In denying the veteran's claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased evaluation for residuals of 
surgery for leiomyosarcoma of the duodenum to include 
hypoglycemia is denied.  

Entitlement to an increased evaluation for osteochondritis 
dissecans of the right elbow is denied.  


REMAND

The veteran contends that his service-connected varicose 
veins warrant a compensable rating.  A review of the record, 
however, discloses that additional development is needed 
prior to adjudication by the Board.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated. 

New regulations for rating of cardiovascular disabilities 
came into effect on January 12, 1998, during the pendency of 
this appeal.  See 62 Fed. Reg. 65207-65224 (1997) (to be 
codified at 38 C.F.R. § 4.104).  These regulations include 
new criteria for rating of varicose veins.  The Court has 
held, in Karnas v. Derwinski, 1 Vet. App. 308 (1991), that 
when the law or regulations change after a claim has been 
filed but before the appeal process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  The RO has not had the opportunity 
to adjudicate the veteran's claims for increased rating for 
varicose veins under the new cardiovascular rating criteria.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether or not the claimant has been 
prejudiced by being denied those opportunities.  

Because the new criteria were only very recently implemented, 
the Board finds that the veteran has not been afforded 
adequate notice and opportunity to respond with respect to 
the new rating criteria for varicose veins.

On the basis of the above, the Board determines that further 
development of the evidence is essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following actions:


1.  The RO should readjudicate the veteran's claim 
for an increased evaluation for his service-
connected varicose veins of the lower extremities 
on the basis of all the evidence of record, as well 
as all pertinent laws and regulations, including 
the regulatory changes in 38 C.F.R. § 4.104, 
Diagnostic Codes 7100-7123 (62 Fed. Reg. 65207-
65244 (1998)), and Karnas, 1 Vet. App. at 312-313.  
The RO should ensure that all indicated development 
is accomplished in order to facilitate 
readjudication of the veteran's claim to include 
the scheduling of an examination if deemed 
necessary.

2.  If the benefit sought is not granted, the 
veteran and his representative should be furnished 
with a supplemental statement of the case, wherein 
all pertinent regulatory authority changes set 
forth in 62 Fed. Reg. 65207-65244 (1998) must be 
fully set forth.  Thereafter, the veteran and his 
representative must be afforded an appropriate 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of the law and to obtain additional development.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence in support 
of his claim for an increased evaluation.  No action is 
required of the veteran until he is notified.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


